United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60778
                          Summary Calendar


ANTONIO RODRIGUEZ-ZAPATA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        (BIA No. A36 743 567)
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Antonio Rodriguez-Zapata (Rodriguez) filed a 28 U.S.C. § 2241

petition challenging a final order of deportation.       The district

court properly transferred the petition to this court.     See REAL ID

Act, Pub. L. No. 109-13, 119 Stat. 231, 311 (2005); 8 U.S.C.

§ 1252; Rosales v. Bureau of Immigration and Customs Enforcement,

426 F.3d 733, 736 (5th Cir. 2005), cert. denied, 126 S. Ct. 1055

(2006).   Pursuant to the REAL ID Act, we consider Rodriguez’s

§ 2241 petition as a timely petition for review.   See Rosales, 426

F.3d at 736.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Rodriguez asserts that retroactive application of the repeal

of   Immigration   and    Nationality       Act    (INA)     §   212(c),     8   U.S.C.

§ 1182(c), to his case was impermissible; that the denial of INA

§ 212(c) relief to him violates due process; and that the denial of

an   INA   §   212(c)    merits   hearing         violates       his   due   process.

Rodriguez’s arguments are without merit.

      In Hernandez-Castillo v. Moore, 436 F.3d 516, 517, 519-20 (5th

Cir.), petition for cert. filed, 74 U.S.L.W. 3572 (U.S. March 28,

2006) (No. 05-1251), we concluded that application of the Illegal

Immigration Reform and Immigration Responsibility Act’s repeal of

INA § 212(c) to aliens who, like Rodriguez, went to trial and were

convicted of an aggravated felony prior to the repeal of § 212(c),

did not create an impermissible retroactive effect.                    Additionally,

in United States v. Lopez-Ortiz, 313 F.3d 225, 230-31 (5th Cir.

2002), we held that eligibility for discretionary relief under INA

§ 212(c) is not an interest warranting constitutional due process

protection.

      Accordingly, Rodriguez’s petition for review is DENIED.




                                        2